Citation Nr: 0325247	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  93-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed narcolepsy and 
cataplexy.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Air Force from May 
1968 to January 1969.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 RO decision, which 
denied service connection for narcolepsy and cataplexy.  

In November 1995, the Board remanded the case to the RO for 
additional development.  

In January 1998, the veteran appeared at the RO and testified 
at a video conference hearing, which was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  

In September 1998 and January 2002, the Board remanded the 
case to the RO for additional development of the record.  

In April 2003, the veteran testified at a hearing in 
Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge.  



REMAND

The Board remanded this case to the RO in January 2002 for 
additional review and clarification of a March 2001 fee-basis 
VA examination report, because the issue of the etiology of 
the veteran's narcolepsy and cataplexy remained unclear.  The 
examination report was to be returned to the March 2001 
examiner for an addendum opinion.  

Upon remand, it was recommended (by the Medical Director, 
VACO/VBA Contract Examination Project) that the veteran 
undergo another examination, by a different doctor, 
preferably one with neuropsychiatric certification.  

The veteran thereafter underwent a fee-basis 
neuropsychological examination in March 2002, and a fee-basis 
neurological examination in May 2002.  

In September 2002, the RO issued the veteran a Supplemental 
Statement of the Case, which reviewed the March and May 2003 
fee-basis examination reports, as well as two additional 
statements dated in February 2002 and submitted by the 
veteran (these statements were from the veteran's treating 
physicians, a clinical neurophysiologist and an internist).  

Prior to the case being returned to the Board for further 
appellate consideration, the veteran requested a Board 
hearing to be held in Washington, D.C.

At his April 2003 personal hearing, the veteran's 
representative argued that the RO failed to comply with the 
directives of the January 2002 Board remand because the March 
2001 fee-basis VA examination report was not returned to the 
physician for an further review and clarification.  He 
maintained that such noncompliance was in violation of 
Stegall v. West, 11 Vet. App. 268 (1998) (wherein the Court 
concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand).  The Board agrees.  

While the Board is sensitive to the fact that this case has 
been in appellate status for a lengthy period of time, it is 
felt that a remand is required in light of the assertions 
advanced on behalf of the veteran.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claim (i.e., what information or evidence is required to 
grant his claim) and to assist him to obtain evidence for his 
claim.  

A preliminary review of the claims file shows that, in 
February 2001, the RO sent the veteran a letter, apprising 
him of the VCAA.  It appears that this letter may be 
inadequate in that it fails to fully notify the veteran of 
what information or evidence is needed to substantiate his 
claim of service connection, and what the VA has done thus 
far and will do to assist him in substantiating his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes appropriately 
issuing any additional letters to the 
veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what VA has done 
and will do to assist him, in 
substantiating his claim of service 
connection for narcolepsy and cataplexy.  

2.  The RO should return the March 2001 
fee-basis examination report to the 
examiner for additional review and 
clarification.  The claims folder should 
also be made available to the examiner for 
review.  In that regard, the examiner's 
attention is called to the additional 
statements and reports added to the record 
since the March 2001 examination, namely 
those of Dr. Fernz and Dr. Solomon dated 
in February 2002, Dr. Duncan dated in 
March 2002, and Dr. Moore dated in May 
2002.  The examiner should furnish an 
opinion as to whether it is at least as 
likely as not that the veteran's 
narcolepsy and cataplexy were incurred in 
or aggravated by service, as claimed by 
the veteran.  Complete rationale for all 
opinions expressed should be provided.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for narcolepsy and cataplexy.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

